Citation Nr: 0935289	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-19 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.

Entitlement to accrued benefits


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from August 1968 
to October 1970.  He died in April 2004.  The appellant is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision issued by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
service connection for the Veteran's cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  Information 
concerning the VCAA was provided to the appellant by 
correspondence dated in November 2004.  The Board finds, 
however, that a remedial notice should be provided as a 
result of the subsequent Court decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, in a claim for Disability and Indemnity 
Compensation (DIC) benefits, VCAA notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

Unfortunately, the November 2004 correspondence sent by RO 
did not notify the appellant of any of the elements required 
in Hupp, and none of the statements received from the 
appellant or her representative showed that she had actual 
knowledge of the requirements to substantiate her claim, 
either based on a service-connected disability or on a 
disability not yet service-connected.  It also appears that 
the appellant was not apprised of the requirements to 
substantiate her claim for accrued benefits.  Therefore, 
while the Board regrets the additional delay in deciding the 
claim, the case must be returned to the AMC/RO to ensure that 
the appellant receives a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an 
explanation of the evidence and information required to 
substantiate an accrued benefits claim and a DIC claim in 
accordance with Hupp.

At the time of his death in April 2004, the Veteran was 
service-connected for diabetes mellitus (rated as 20 percent 
disabling); he was also awarded a nonservice-connected 
pension due to multiple medical disabilities and a special 
monthly pension based on being housebound, both effective 
June 11, 2002.

The appellant and her representative contend that the 
Veteran's liver disorders were related to his military 
service.  The Certificate of Death showed that the immediate 
cause of death was sepsis due to (or as a consequence of) 
multi-organ failure and chronic liver disease with other 
significant conditions contributing to death, but not 
resulting in the underlying cause, listed as liver 
transplants (two).  The Certificate of Death also showed that 
the Veteran died at the Pittsburgh VA Medical Center (VAMC).  
The terminal VA treatment records as well as records 
pertaining to his liver transplant surgeries should be 
obtained and associated with the claims folder.  VA treatment 
records dated from August 1971 to March 2003 are already of 
record.

Finally, as the claim is being remanded, the AMC should also 
request a certified copy of the appellant's marriage 
certificate to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate, and that includes (1) a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The notice should also include an 
explanation of the evidence and 
information required to substantiate an 
accrued benefits claim.

2.  The AMC/RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for his service-
connected diabetes mellitus and nonservice-
connected liver disorders since March 2003.  
Of particular interest are the terminal 
Pittsburgh VAMC treatment records and 
records of his two liver transplant 
surgeries.  After the appellant has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the appellant, a notation to 
that effect should be inserted in the file.  
The appellant and her representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow her the 
opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should request the 
appellant to provide a certified copy of 
her marriage certificate to the Veteran.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal (entitlement to 
service connection for the cause of the 
Veteran's death) should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




